DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 05/19/2022 to the Office Action mailed on 01/03/2022 is acknowledged.
Claim Status
Claims 1, 4-12, 16-19, and 29 are pending. 
Claims 2, 13, 14, 15, and 20-27 were previously canceled and claims 3 and 28 are canceled.
Claims 1, 8, 9, 17, and 29 are currently amended.
Claims 1, 4-12, 16-19, and 29 have been examined.
Claims 1, 4-12, 16-19, and 29 are rejected.
Priority
	Priority to 371 PCT/US2017/038095 filed on 06/19/2017, which claims priority to application 62/354425 filed on 06/24/2016 is acknowledged.
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claim 1, 4-11, 16, 19, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789, Published 06/27/2000).
The claims are directed to a composition comprising a first biocide such as dodecyl dimethyl ammonium chloride and a second biocide such benzalkonium chloride, having a pH of the composition is 6 to 13. The claims are further directed to the composition comprising a fragrance. The claims are further directed to a method of disinfecting an object comprising contacting the object with the composition. The claims are further directed to a composition comprising a first biocide such as dodecyl dimethyl ammonium carbonate. 
Herve teaches a germicidal composition which comprises of the order of 3% fatty alcohol ethoxylated with 3 moles of ethylene oxide; of the order of 7.7% fatty alcohol ethoxylated with 7 moles of ethylene oxide; of the order of 15.7% of ethoxylated fatty alcohol containing 5 moles of ethylene oxide; of the order of 1.2% of polyhexamethylene biguanide hydrochloride; of the order of 3.5% of didecyldimethylammonium chloride; of the order of 5.9% of benzalkolnium chloride (page 4, lines 7-14). The ratio of first biocide to second biocide is 1:1.69, which reads on the instantly claimed ratio. This composition is mainly intended to be presented in the concentrated state, with the advantages which flow from such a presentation, this concentrated composition being diluted with water for its actual use (page 4, lines 21-25). The composition as just described, in the concentrated state, can comprise up to 99.7% of water, in particular of the order of 60.6% (page 6, lines 16-20).
Herve lacks a teaching of the pH of the composition. Herve also lacks a teaching wherein the first biocide is didecyldimethylammonium carbonate. Herve finally lacks a teaching wherein the composition comprises a fragrance. 
Lutz teach a method of disinfecting a substrate (abstract). The composition can comprise a fragrance (column 5, lines 9-11). Carbonate quats display good tolerance to hard water compared with other quats (column 5, lines 2-3). The preferred carbonate quat is didecyldimethylammonium carbonate (column 2, lines 65-67). The composition preferably has a pH 9.85 (column 5, lines 40-56).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the pH of the composition of Herve and have a reasonable expectation of success. One would have been motivated to do so in order to provide a disinfecting composition with an preferred pH.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute didecyldimethylammonium chloride in the composition of Herve for didecyldimethylammonium carbonate and have a reasonable expectation of success. One would have been motivated to do so since to have disinfecting composition having good tolerance to hard water.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a fragrance to the composition of Meng and have a reasonable expectation of success. One would have been motivated to do so in order to provide a disinfecting composition with a preferred fragrance. With regard to the limitation, “wherein the second biocide is present in relation to the first biocide such that the ability of both biocides to kill or inhibit the growth of the microorganism is greater than if only one of the biocides were present at the same concentration of both biocides together”, this is an inherent property of the prior art since it is structurally indistinguishable from the prior art. With regard to the limitations of claims 3 and 4, these limitations are an inherent property of the prior art since it is structurally indistinguishable from the prior art. With regard to claims 5-7 and 16 are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
The rejection of claims 3 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789, Published 06/27/2000) is moot since the claims are canceled.
Applicant argues that Herve only suggests 3.5% of the first biocide, whereas the instantly claimed amount of the first biocide is 4-15%. Applicant’s argument has been fully considered but found not to be persuasive. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). The teaching of 3.5% is merely close the claimed 4%. 
Applicant argues that the only teaching of a composition comprising 1-8% nonionic surfactant by Herve is when the composition is diluted and the amounts of first and second biocide are well outside the range instantly claimed and that in the non-diluted formulation the amount of non-ionic surfactant, i.e. ethoxylated alcohol, is 26.4% which is outside the instantly claimed amount. Applicant’s argument has been fully considered but found not to be persuasive.  Applicant’s argument is premised on the fact that the instant claims are limited in the total amount of non-ionic surfactant to 1-8%. However, the claims are not so limited. Claims 1 and 29, and the claims which depend from them, recite comprising language. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Therefore, the claims may comprise additional non-ionic surfactants. The claim recites that the ”from about 1 w/w% to about 8 w/w% of a nonionic surfactant”. Therefore, so long as there is at least one non-ionic surfactant with a concentration of 1-8% the claim limitation has been met. The concentrate taught by Herve has at least one non-ionic surfactant within the instantly claimed range. The fact that there are other non-ionic surfactants in the composition does not teach away from the instantly claims.
Applicant further argues that there is no motivation to substitute didecyldimethylammonium chloride in the composition of Herve for didecyldimethylammonium carbonate since there is no evidence of improved properties. Applicant’s argument has been fully considered but found not to be persuasive. It appears that Applicant’s argument of improved properties is limited to increased antibacterial effect since that is the improvement they were concerned with. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Lutz provides that carbonate quats such as didecyldimethylammonium carbonate are preferred over quats such didecyldimethylammonium chloride since carbonate quats have better tolerance to hard water. Therefore, one of ordinary skill in the art would be motivated to substitute didecyldimethylammonium carbonate for didecyldimethylammonium chloride in the composition Herve. 
Applicant finally argues that they have unexpectedly found that the combination of the two instantly claimed biocides give synergistic antimicrobial properties. Applicant’s arguments have been fully considered but found not to be persuasive. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). The closest prior art is Herve, which comprises two biocides one which is the instantly claimed second biocide and the other is similar to the first biocide expect for the fact that the prior art biocide is chloride salt of the compound whereas Applicant claims the carbonate/bicarbonate salt of the compound. Therefore, a proper comparison would be to show that the carbonate/bicarbonate salt in combination with the second biocide provides an improvement over the chloride salt in combination the second biocide. It is not sufficient to show that the individual biocides have a particular effect, where the prior art teaches a compositions with a combination of biocides. Table 1 shows the MIC of claimed and prior art biocides individually. The instant specification does not show FIC of didecyldimethylammonium chloride. The instant specification does not show the MIC of the combination of either the prior art biocides or the instantly claimed biocides. Therefore, the data provided does not allow the Examiner to determine if the advantage Applicant argues/claims is unexpected is truly unexpected or simply a discovery of the property of the prior art composition. 
For the foregoing reasons the rejection is maintained. 

This reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789, Published 06/27/2000) as applied to claims 1, 4-11, 16-19, and 29 above, and further in view of Lichtenberg et al. (US Patent Application Publication 2004/0029767 A1, Published 02/12/2004.
The claims are further directed to a composition comprising didecylmethylpoly(oxyethyl)ammonium propionate.
The teachings of Herve and Lutz are discussed above.
Herve lacks a teaching wherein the composition comprises didecylmethylpoly(oxyethyl)ammonium propionate.
Lichtenberg et al. teach a disinfectant composition comprising 2.0% didecylmethylpoly(oxyethyl)ammonium propionate with a pH of 9.85(paragraphs 0046-0055). The compositions are characterized by an excellent bactericidal and in particular fungicidal action even in small application concentrations and are suitable for use as both disinfectants and preservative agents (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the compositions of Herve and Lichtenberg et al. and have a reasonable expectation of success. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Herve and Lichtenberg et al. are both directed to disinfecting compositions. Therefore, the instant claims are rendered obvious by the teachings of the prior art.

Response to Applicant’s Arguments
Applicant has not provided any additional arguments with regard to this rejection. Therefore, the rejection is maintained. 

This reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claimd 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789, Published 06/27/2000) as applied to claims 1, 4-11, 16-19, and 29 above, and further in view of Parker (US Patent 4661279, Published 04/28/1987).
The claims are further directed to the composition comprising an anionic surfactant.
The teachings of Herve and Lutz are discussed above.
Herve lacks a teaching wherein the composition comprises an anionic surfactant.
Parker teaches anionic surfactants are common ingredients that are added to detergents for use in hard surface cleaning (column 4, lines 53-67).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add an anionic surfactant to the composition of Herve and have a reasonable expectation of success. One would have been motivated to so since Parker teaches that anionic surfactants are common ingredients in hard surface detergents. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that Parker does not cure the deficiencies of Herve and Lutz. Applicant’s argument has been fully considered but found not to be persuasive. It should be noted that claims 17 and 18 do not recite a limitation with regard to non-ionic surfactants. Therefore, Applicant’s arguments with regard to non-ionic surfactant concentration is moot. With regard to the amounts of the first biocide and the unexpected results, the Examiner has addressed those arguments above. Therefore, the rejection is maintained. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617